Petition for a writ of certiorari to the Circuit Court of Appeals for the Seventh Circuit.
The motion for leave to proceed further in this cause in forma pauperis is denied for the reason that the court upon inspection of the record of proceedings below as submitted in Anderson v. United States, No. 430; Bovard v. United States, No. 431; Jones v. United States, No. 432; and Carter v. United States, No. 433, finds that there is no ground for certiorari, application for which is also denied. The costs already incurred herein by direction of the court shall be paid by the clerk from the special fund in his custody as provided in order of October 29, 1926.